Title: From John Quincy Adams to Charles Francis Adams, 20 June 1814
From: Adams, John Quincy
To: Adams, Charles Francis


N.2.
My dear Son.
Amsterdam, 20 June 1814.

I received your second Letter, dated 23. May, just as I was coming on board the ship at Gothenburg, so that I had not then time to answer it.— The ship was called the John Adams, and I came in her from Gothenburg to this Country— I have written to your Mama, a particular account of the Voyage, and I dare say she will permit you to read it.
I was very sorry for Mrs Severin that her house in the Country was burnt down, because it must have been a distressing loss to her, and a great disappointment to be deprived of her Summer dwelling-place at this time of the Year.— But in this World, every body must be prepared to meet with losses and disappointments, and you must learn to bear those that will befall yourself with firmness and good humour.
I have many times wished that your Mama, and your brothers and you, were with me; but never so much as since I landed in this Country.  It is a very curious and beautiful Country to see, especially at this Season— It is all Smooth and level as the floor of a house; a constant succession of green-pastures, covered with multitudes of sheep and cattle, and intersected with canals upon which the People travel in large covered Boats drawn by Horses— I am sure it would be a pleasure to you to see the little boys in large breeches, big enough to make you two suits of Clothes, and wooden shoes; and black round wigs, and pipes of tobacco in their mouths; and the little girls, with Petticoats stuffed out like an Umbrella, coming half down their legs, and blue stockings, and slippers without heels, flapping at their feet as they walk along.
Amsterdam is a great City where I should be very glad to pass sometime; but I want still more to come to my Journey’s end.—Mr Russell adn I intended to go to-morrow, as I yesterday wrote to your Mama, but now we find we cannot go conveniently untill the day after to-morrow. We expect to arrive in three days at Ghent. Mr Russell leaves his Son at School here.—Mr Bourne the American Consul has two Sons; George is fourteen years old, and William is twelve—He has introduced them to me; as there is a vacation at their school. They are both fine boys.
The People here are making great Preparations for the reception of the Emperor of Russia, and the King of Prussia who are now in England, but are expected in about a fortnight in this Country—
I was very glad to find your last Letter, better and more correctly written than the first—I hope you will continue to improve in your writing, and in every thing that you learn—I must tell you that I have received Letters from your Grandpapa and Grandmama, in which they say that they have heard so much of your progress in learning that they hardly know what to think of it— Now their expectations are so high, that when you return to America, they will be quite disappointed, if you do not by great diligence continue to improve in proportion to what they have heard of you.
I am, my dear Charles, your affectionate father
John Quincy Adams.